Trex hs! v Eg

CORE
VERDICT SHEET
Re: Grosso v. LIRR
CV 13-3545
February 3, 2020
Federal Employer Liability Act PFELA
1. Has Plaintiff proven, by a preponderance of the evidence that the Railroad was negligent?
ves_
NO

If YES, Proceed to answer Question number 2.
If NO, DO NOT answer Question Number 2 and proceed to answer
Question Number 3

2. Has Plaintiff proven, by a preponderance of the evidence, that the Railroad’s negligence
caused, however slight, the Plaintiff's injuries?

YES Z

NO

If you have answered YES to BOTH Questions 1 AND 2, Proceed to Answer Question No. 3.
. If you have NOT answered YES to BOTH Questions 1 AND 2 .
DO NOT Answer Question Numbers 3 and 4 and Proceed to Question number 5.

CONTRIBUTORY NEGLIGENCE

3. Has the Railroad proven, by a preponderance of the evidence, that Plaintiff was
contributorily negligent, in whole or in part? a

YES NO

4, Has the Railroad proven, by a preponderance of the evidence, that Plaintiffs contributory
negligence caused, in whole or in part, Plaintiffs injury?

YES NO
If you answered YES to Questions 3 and 4, state the percentage of negligence that you attribute
to each party:

Plaintiff: %
Defendant: %
Total: 100%

Proceed to answer Question No. 5

Locomotive Safety Act (LSA)

5. Has Plaintiff proven, by a preponderance of the evidence that the Railroad violated the

Locomotive Safety Act?
ves

NO

If YES, Proceed to answer Question number 6.
If NO, DO NOT answer Question Number 6.

6. Has Plaintiff proven, by a preponderance of the evidence, that the Railroad’s violation of
the Locomotive Safety Act caused, however slight, the Plaintiff's injuries?

YES Y NO ee

If you have answered:

YES, to Questions 1 AND 2 OR
YES, to Questions 5 AND 6 OR

YES to Questions 1] and 2 and 5 and 6

Then you will have found in favor of PLAINTIFF and you will go on to consider Damages.
After you consider Damages, inform the Clerk that you have reached a verdict.

If you have NOT responded as set forth above, you will have found in favor of DEFENDANT
and you will NOT consider Damages. You will therefore now inform the Clerk that you have
reached a verdict.
“Case 2:13-cv-03545-AYS Document 62 Filed 02/03/20 Page 3 of 3 PagelD #: 1065

¥

Damages Instructions

Answer Question 7 “Damages” ONLY IF
You have answered YES, to Questions 1 AND 2 OR
You have answered YES, to Questions 5 AND 6 OR
You have answered YES to Questions 1 AND 2 AND 5 AND 6

7. What damages is Plaintiff entitled to recover?

A. Past Lost Wages:

$490,000 (stipulated)

B. Future Lost Wages:

. 3055000 245,000

C. Future Lost Pension Contributions:

, 1@0,000

 

 

D. Past physical pain and suffering and emotional suffering:
; 250,000
a
E. Future physical pain and suffering and emotional suffering:

, 150,000

 
